Case 1:20-cv-02114-LDH-CLP Document 40 Filed 07/29/21 Page 1 of 1 PageID #: 389

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 _______________________________________
 SHIV PATEL, JAMIE POSNER, and BRIAN :
 GALLAGHER, on behalf of themselves and :
                                                             Case No.: 20-cv-2114-LDH-SMG
 other individuals similarly situated,  :
                                        :                      NOTICE OF APPEARANCE
        Plaintiffs,                     :
                                        :
 v.                                     :
 ST. JOHN’S UNIVERSITY,                 :
                                        :
        Defendant.                      :


        PLEASE TAKE NOTICE that the undersigned attorney appears as counsel of record for

 plaintiffs SHIV PATEL, JAMIE POSNER, and BRIAN GALLAGHER. The undersigned

 certifies that they are admitted to practice in this Court, and requests that all notices, pleadings,

 and other documents given or filed in the above-captioned action be given and served upon the

 undersigned attorney.


 Dated: New York, New York
        July 29, 2021

                                                        Respectfully submitted,

                                                        THE SULTZER LAW GROUP P.C.

                                                              /s/ Mindy Dolgoff
                                                        By:____________________________
                                                              Mindy Dolgoff, Esq.
                                                              270 Madison Avenue, Suite 1800
                                                              New York, NY 10016
                                                              Telephone: (845) 483-7100
                                                              Facsimile: (888) 749-7747
                                                              dolgoffm@thesultzerlawgroup.com

                                                                       Attorneys for Plaintiffs
                                                                   SHIV PATEL, JAMIE POSNER,
                                                                   BRIAN GALLAGHER and THE
                                                                              CLASS
